Case 20-11908 Doc 38 Filed 03/01/21 Entered 03/01/21 15:22:41 Main Document Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT

                                EASTERN DISTRICT OF LOUISIANA

   IN RE:                               *
                                        *                     Case NO. 20-11908
   BARRY JOSEPH WALKER                  *
   GLORIA ANN WOODEN-WALKER,            *
         Debtors                        *                    Chapter 7
                                        *                    Judge Meredith S. Grabill
                                        *
   **************************************

                                              ORDER

            CONSIDERING the Motion to Amend Bankruptcy Petition filed herein on February 23,

   2021, on behalf of debtors Barry Joseph Walker and Gloria Ann Wooden-Walker, [ECF Doc.

   32];

            IT IS HEREBY ORDERED that the Debtors’ Motion is granted and the Debtors’

   Bankruptcy Petition is amended to reflect the following changes:

            Schedule E/F, Creditors Who Have Unsecured Claims, is amended to add the previously

   and inadvertently omitted creditor, Union National Life Insurance Company.

            IT IS FURTHER ORDERED that movant shall serve a copy of this Order on the

   required parties who will not receive notice through the ECF System pursuant to the Federal

   Rules of Bankruptcy Procedure and the Local Bankruptcy Rules and file a certificate of service

   to that effect within three (3) days.

            New Orleans, Louisiana, March 1, 2021.



                                               MEREDITH S. GRABILL
                                               UNITED STATES BANKRUPTCY JUDGE
